Citation Nr: 0017000	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, on a 
direct basis or as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to ratings higher than 10 percent from 
September 9, 1991 through November 6, 1997, 30 percent from 
November 7, 1997 through September 30, 1998, and 50 percent 
from October 1, 1998 through October 6, 1999, for service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1992 RO decision which denied 
service connection for heart disease, and which granted 
service connection and a 10 percent rating for PTSD effective 
from September 9, 1991.  The Board remanded the case in 
November 1997.

In a November 1998 decision, the RO assigned ratings of 30 
percent effective April 16, 1998 and 50 percent effective 
October 1, 1998, for the service-connected PTSD.  In a July 
1999 decision, the RO assigned a 30 percent rating for PTSD 
effective November 7, 1997.  In a March 2000 decision, the RO 
assigned a 100 percent rating for PTSD, effective October 7, 
1999.  The veteran continues his appeal for higher ratings 
for PTSD prior to October 7, 1999.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  He also continues to appeal for service 
connection for heart disease on a direct basis or as 
secondary to service-connected PTSD.  


REMAND

This case was previously remanded to the RO in November 1997 
in order to afford the veteran a personal hearing at the RO 
before a member of the Board (i.e., Travel Board hearing).  
The veteran was scheduled to appear at an April 1998 Travel 
Board hearing; however, in March 1998 the RO canceled the 
scheduled hearing so that additional development of the 
claims could be accomplished, in particular VA examinations.  
After the RO granted part of his PTSD claim in a November 
1998 decision, the veteran stated that he wished to continue 
both of his appeals but that he did not wish to be scheduled 
for another Travel Board hearing.  However, in his latest 
communication (on a VA Form 9) in February 1999, the veteran 
indicated that he still desired a Travel Board hearing.  In a 
May 2000 statement, the veteran's representative requested 
that the file be remanded to the RO so that the veteran could 
be afforded his hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1999).  Thus, the veteran's case is remanded for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.   



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



